Citation Nr: 0004292	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for a right hip disability on the basis of new and 
material evidence.  


REMAND

The veteran was informed of the denial of his application to 
reopen by correspondence dated January 24, 1995.  His 
representative initiated an appeal by filing a notice of 
disagreement on September 18, 1995.  A statement of the case 
was subsequently issued November 7, 1995.  

At this point it should be noted that an appeal to the Board 
"consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal." 38 C.F.R. § 
20.200 (1999).  

The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issue(s) appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction. 38 C.F.R. 
§ 20.202 (1999).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the claimant, within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time. 38 C.F.R. §§ 20.302(b), 20.303 (1999).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision." 
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 
542, 546 (1992).

In the veteran's case, a VA Form 9 was received on February 
20, 1996, more than one year following issuance of the 
January 24, 1995, notice of denial, and more than 60 days 
following issuance of the statement of the case on November 
7, 1995.  Additionally, the record reflects no request for an 
extension of time to file a substantive appeal.  
Consequently, the question is raised as to whether the Board 
should exercise jurisdiction over this claim. 38 U.S.C.A. § 
7105(d)(5) (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, when the Board addresses in its decision a 
question that has not yet been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question, whether he has been given an adequate opportunity 
to actually submit such evidence and argument, to include 
addressing the issue at hearing, and whether the SOC provided 
the claimant fulfills the regulatory requirements set forth 
at 38 C.F.R. § 19.29 (1999).  Bernard v Brown, 4 Vet.App. 
384, 393-94 (1993).  If not, the matter must be remanded to 
the agency of original jurisdiction to avoid prejudice to the 
claimant.  Id.

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the RO's 
denial of his claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or supplemental SOC 
(SSOC) with respect to the issue of the timeliness of his 
appeal.  Therefore, the Board will remand the matter to the 
RO to avoid the possibility of prejudice. 38 C.F.R. § 19.9 
(1999).

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried 



out in a logical chronological sequence, no instruction may 
be given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

1. The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness of appeal.  
The veteran should be informed of his 
right to request a hearing on the matter 
if he so desires.

2.  After the above development has been 
completed, if the claim is not resolved 
to the satisfaction of the appellant, the 
RO should issue a supplemental statement 
of the case (SSOC) which contains a 
citation to the laws and regulations 
applicable to the proper filing of 
appeals, and a discussion of their 
application to the facts in this case. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



